                                     Case 3:18-cv-07591-CRB Document 103 Filed 02/26/20 Page 1 of 5




                              1 Douglas R. Young (State Bar No. 73248)
                                dyoung@fbm.com
                              2 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 Richard Van Duzer (State Bar No. 136205)
                                rvanduzer@fbm.com
                              4 Russell E. Taylor (State Bar No. 320375)
                                rtaylor@fbm.com
                              5 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              6 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              7 Facsimile: (415) 954-4480

                            8 Attorneys for Defendants
                              David A. Sackler, Ilene Sackler Lefcourt,
                            9 Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                              D.A. Sackler, Richard S. Sackler, and Theresa
                           10 Sackler, and Richard S. Sackler and Jonathan D.
                              Sackler in Their Alleged Capacities as Trustees of the
                           11 Alleged “Trust for the Benefit of Members of the
                              Raymond Sackler Family,” and Former Attorneys for Beverly Sackler
                           12
                                                           UNITED STATES DISTRICT COURT
                           13
                                         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                           14

                           15
                              THE CITY AND COUNTY OF SAN                    Case No. 18-cv-7591
                           16 FRANCISCO, CALIFORNIA and THE
                              PEOPLE OF THE STATE OF CALIFORNIA,            The Hon. Charles R. Breyer
                           17 acting by and through San Francisco City
                              Attorney DENNIS J. HERRERA,
                           18                                               JOINT STIPULATION AND [PROPOSED]
                                             Plaintiffs,                    ORDER FOR PARTIAL STAY
                           19
                                      vs.
                           20
                              PURDUE PHARMA L.P., RICHARD S.
                           21 SACKLER, JONATHAN D. SACKLER,
                              MORTIMER D.A. SACKLER, KATHIE A.
                           22 SACKLER, ILENE SACKLER LEFCOURT,
                              BEVERLY SACKLER, THERESA
                           23 SACKLER, DAVID A SACKLER, TRUST
                              FOR THE BENEFIT OF MEMBERS OF THE
                           24 RAYMOND SACKLER FAMILY, RHODES
                              PHARMACEUTICALS L.P., CEPHALON,
                           25 INC., TEVA PHARMACEUTICAL
                              INDUSTRIES LTD., TEVA
                           26 PHARMACEUTICALS USA, INC., ENDO
                              INTERNATIONAL PLC, ENDO HEALTH
                           27 SOLUTIONS INC., ENDO
                              PHARMACEUTICALS INC., JANSSEN
                           28 PHARMACEUTICALS, INC., INSYS
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor    JOINT STIPULATION AND [PROPOSED] ORDER                                37369\13067877.1
 San Francisco, California 94104
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                      Case 3:18-cv-07591-CRB Document 103 Filed 02/26/20 Page 2 of 5




                              1 THERAPEUTICS, INC., MALLINCKRODT,
                                PLC, MALLINCKRODT LLC, ALLERGAN
                              2 PLC f/k/a ACTAVIS PLC, WATSON
                                PHARMACEUTICALS, INC. n/k/a
                              3 ACTAVIS, INC., WATSON
                                LABORATORIES, INC., ACTAVIS LLC,
                              4 ACTAVIS PHARMA, INC. f/k/a/ WATSON
                                PHARMA, INC., AMERISOURCEBERGEN
                              5 CORPORATION, CARDINAL HEALTH,
                                INC. and McKESSON CORPORATION,
                              6
                                             Defendants.
                              7

                              8
                                          Defendants David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe Sackler,
                              9
                                   Mortimer D.A. Sackler, Richard Sackler, and Theresa Sackler (the “Individual Defendants”), and
                           10
                                   Richard Sackler and Jonathan Sackler in their alleged capacity as trustees (“Alleged Trustees”),
                           11
                                   and Plaintiffs The City and County of San Francisco and The People Of The State Of California,
                           12
                                   acting by and through San Francisco City Attorney Dennis J. Herrera (“Plaintiffs,” and together
                           13
                                   with the Individual Defendants and Alleged Trustees, the “Parties”), enter this Stipulation of Stay.
                           14
                                   In support of this stipulation, the Parties say the following:
                           15
                                          1. This is an action brought by the Plaintiffs alleging multiple claims against the
                           16
                                              Individual Defendants and Alleged Trustees, as well as multiple other persons/entities
                           17
                                              who are not parties to this Stipulation.
                           18
                                          2. Plaintiffs filed their Complaint on December 18, 2018.
                           19
                                          3. This case was transferred to the Multi-District Litigation, In re National Prescription
                           20
                                              Opiate Litigation, No. 2804 (N.D. Ohio) (the “MDL”), by order dated January 18,
                           21
                                              2019.
                           22
                                          4. Plaintiffs filed their Amended Complaint on April 22, 2019 in the MDL.
                           23
                                          5. The Individual Defendants and Alleged Trustees accepted service of the Amended
                           24
                                              Complaint on June 13, 2019, in the MDL subject to a reservation of all defenses
                           25
                                              (including lack of personal jurisdiction and proper party). See June 13, 2019
                           26
                                              Stipulation, In re National Prescription Opiate Litigation, No. 19-op-45022 (DAP),
                           27
                                              ECF No. 36 (N.D. Ohio June 13, 2019).
                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                                37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                         2
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 103 Filed 02/26/20 Page 3 of 5




                              1          6. On February 5, 2020, this case was remanded from the MDL to the Northern District of

                              2             California. See Remand Order, City and County of San Francisco v. Purdue Pharma

                              3             L.P., No. 3:18 Civ. 7591 (CRB), ECF No. 18 (N.D. Cal. Feb. 5, 2020).

                              4          7. On February 17, 2020, the United States Bankruptcy Court for the Southern District of

                              5             New York (the “Bankruptcy Court”) entered the Sixth Amended Order Pursuant to
                              6             11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction sought by Purdue

                              7             Pharma L.P. and certain of its affiliated Debtors (the “Debtors”). See Sixth Amended
                              8             Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction, In

                              9             re Purdue Pharma, L.P., No. 19-23649 (RDD), Adv. Pro. No. 19-8289, ECF No. 139

                           10               (Bankr. S.D.N.Y. Feb. 17, 2020) (the “Sixth Amended Order”) (attached as Exhibit 1
                           11               (without appendices)). The Sixth Amended Order, in line with the Orders that it

                           12               amended, enjoined cases referenced in the Sixth Amended Order and pending across

                           13               the nation from proceeding against the Individual Defendants and Alleged Trustees,

                           14               including actions by “Governmental Defendants” similar to the Plaintiffs. The Sixth

                           15               Amended Order sets forth a procedure for seeking to include “inactive litigation” that

                           16               “becomes active” to the injunction. The Individual Defendants and Alleged Trustees

                           17               understand that the Debtors are in the process of requesting that the Bankruptcy Court

                           18               add this case to the list of enjoined cases, which would prevent this matter from
                           19               proceeding against the Individual Defendants and Alleged Trustees.

                           20            8. The Parties stipulate and agree that this case shall be stayed as to the Individual

                           21               Defendants and Alleged Trustees while the Bankruptcy Court determines whether this

                           22               case will be included with those enjoined by the Preliminary Injunction, and while the

                           23               Preliminary Injunction (if applicable) remains in effect.

                           24            9. The Parties further stipulate that the Individual Defendants and Alleged Trustees shall

                           25               be afforded 60 days from the date that the Bankruptcy Court notifies the Individual

                           26               Defendants and Alleged Trustees that this matter will be permitted to proceed (by

                           27               refusing to extend the Preliminary Injunction to this matter, dissolving the Preliminary

                           28               Injunction in a manner that allows this matter to proceed, or otherwise) within which to
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                                37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                    3
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 103 Filed 02/26/20 Page 4 of 5




                              1             answer or otherwise respond to the Amended Complaint.

                              2          10. The Individual Defendants and Alleged Trustees reserve all affirmative and other

                              3             defenses, including lack of personal jurisdiction and improper party.

                              4 SO STIPULATED.

                              5

                              6 Dated: February 24, 2020                   FARELLA BRAUN + MARTEL LLP

                              7
                                                                           By:          /s/ Russell Taylor
                              8
                                                                                 Russell Taylor
                              9
                                                                           Attorneys for Defendants
                           10                                              David A. Sackler, Ilene Sackler Lefcourt,
                                                                           Jonathan D. Sackler, Kathe A. Sackler, Mortimer
                           11                                              D.A. Sackler, Richard S. Sackler, and Theresa
                                                                           Sackler, and Richard S. Sackler and Jonathan D.
                           12                                              Sackler in Their Alleged Capacities as Trustees of the
                                                                           Alleged “Trust for the Benefit of Members of the
                           13                                              Raymond Sackler Family,” and Former Attorneys for
                                                                           Beverly Sackler
                           14

                           15 Dated: February 24, 2020                     Robbins Geller Rudman & Dowd LLP
                           16

                           17                                              By:         /s/ Matthew S. Melamed
                                                                                 Matthew S. Melamed
                           18
                                                                           Attorneys for Plaintiffs The City and County of San
                           19                                              Francisco, California and The People of the State of
                           20                                              California, Acting by and through San Francisco City
                                                                           Attorney Dennis J. Herrera
                           21

                           22             FILER’S ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                           23            I, Russell Taylor, attest that concurrence in the filing of this JOINT STIPULATION AND
                           24 [PROPOSED] ORDER FOR PARTIAL STAY has been obtained from other signatory.

                           25            Executed this 24th day of February 2020, at San Francisco, California.
                           26                                              By:          /s/ Russell Taylor
                           27                                                    Russell Taylor

                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                            37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                                  4
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
                                     Case 3:18-cv-07591-CRB Document 103 Filed 02/26/20 Page 5 of 5




                              1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                              2

                              3
                                        February 26 2020
                              4 Dated: ___________,                         Hon. Charles R. Breyer
                                                                            United States District Judge
                              5

                              6

                              7

                              8

                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                                   JOINT STIPULATION AND [PROPOSED] ORDER                                  37369\13067877.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                                                             5
         (415) 954-4400            FOR PARTIAL STAY– Case No. 18-cv-7591
